DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
data acquisition module in claim 8;
data processing module in claim 8; and 
image recognition module in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 8 recites the limitation "the former picture" in lines 5 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 8 recites the limitation "the adjustment" in lines 11 and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.

data acquisition module for successively acquiring pictures” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of successively acquiring pictures is performed by “capturing images.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the image capture.  The use of the term “capturing” is not adequate structure for performing the acquiring pictures because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “capturing” refers to obtaining data and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “data processing module for successively adjusting every two adjacent cabinet pictures” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of adjusting pictures is performed by “adjusting pictures to achieve an effect.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the adjusting.  The use of the term “adjusting” is not adequate structure for performing the adjusting every two adjacent cabinet pictures because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “adjusting” refers to making modifications and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “image recognition module for comparing the corresponding commodity areas” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of comparing the corresponding commodity areas is performed by “comparing.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the comparing.  The use of the term “comparing” is not adequate structure for performing the comparing because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “comparing” refers to analyzing a plurality of data to detect a difference and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of acquiring pictures, adjusting pictures, and comparing corresponding areas of the pictures after adjusting the pictures.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites a system according to claim 1.  Claim 9 recites a device according to claim 1.  Claim 10 recites a computer readable storage medium according to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.

Independent claim 10 recites step limitations that are not integrated with the computer readable storage medium mentioned in the preamble.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended (as seen in Applicant’s specification, ¶ 0153).  See MPEP 2111.01.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer readable storage medium.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2020/0005225 “Chaubard”, in view of US Pat Pub 2013/0121597 “HSU”.

As per Claims 1 and 8-10, Chaubard discloses a method, system, device, and computer readable storage medium for collecting sales information of commodities in a cabinet, comprising the following steps: 
successively acquiring pictures of the cabinet with the commodities placed therein in chronological order (Chaubard: capture photos of a store shelf area (cabinet) ; 
acquiring commodity information on the former picture (Chaubard: [0018], extract product information by identifying a product label from the picture and using the information to identify the product associated with the identified label); 
comparing the corresponding commodity areas after the adjustment to determine whether different image contents are present in the corresponding commodity areas (Chaubard: [0042], the camera would read the tags on the shelf , process the image, use a tag detection algorithm to determine if any tags have been added or removed compared to previous images (comparing commodity areas to determine different content)); and 
in the presence of different image contents, acquiring the number of commodity areas with different image contents and corresponding commodity information on the former picture (Chaubard: [0025], a first image is taken of the shelf unit, a second image is taken of the shelf unit, changes are detected from the first image to the second imaged to detect voids or empty spots where product is missing (different image contents for the commodity from the first image to the second image)).  

Chaubard fails to disclose a method, system, device, and computer readable storage medium for collecting sales information of commodities in a cabinet, comprising the following steps: 
every two adjacent cabinet pictures;


HSU teaches a method, system, device, and computer readable storage medium for collecting sales information of commodities in a cabinet, comprising the following steps: 
every two adjacent cabinet pictures (HSU: [0012]-[0013], A feature point detection method is used to detect each of the images to be processed, so as to detect a plurality of feature points in each of the images to be processed. A relationship of same feature points in adjacent images to be processed is analyzed. According to the relationship of the feature points, a homography transform matrix of the adjacent images to be processed is calculated. Based on the known feature points in each of the images to be processed and the homography transform matrices, a stabilization matrix and an adjustment matrix corresponding to each of the images to be processed are calculated. Each of the images to be processed is compensated by the adjustment matrix, so as to produce a plurality of corrected images);
successively adjusting every two adjacent cabinet pictures, so that photographing angles and positions of commodities in corresponding commodity areas of the two adjacent cabinet pictures are consistent (HSU: [0012]-[0013], A feature point detection method is used to detect each of the images to be processed, so as to detect a plurality of feature points in each of the images to be processed. A relationship of same feature points in adjacent images to be processed is analyzed. 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubard to include using a homography matrix to obtain two pictures as taught by HSU, to compare corresponding commodity areas of cabinet pictures as taught by Chaubard with the motivation to calculate a homography transform matrix to describe a transform relationship between one image and a next image, so that the transform relationship of two adjacent corrected images is consistent, so as to achieve an image stabilization effect (Wang: [0011]).

As per Claim 2, Chaubard fails to disclose a method, wherein the step of successively adjusting every two adjacent cabinet pictures, so that photographing angles and positions of commodities in corresponding commodity areas of the two pictures are consistent comprises: 

pairing the feature points in the two adjacent cabinet pictures to calculate a homography matrix; and 
in the order of photographing time, performing a perspective transformation on the latter picture of the two pictures according to the homography matrix, to obtain two pictures in which the photographing angles and the positions of the commodities in the corresponding commodity areas are consistent.  

HSU teaches a method, wherein the step of successively adjusting every two adjacent cabinet pictures, so that photographing angles and positions of commodities in corresponding commodity areas of the two pictures are consistent comprises: 
acquiring feature points on different commodities in the two adjacent cabinet pictures (HSU: [0028]); 
pairing the feature points in the two adjacent cabinet pictures to calculate a homography matrix (HSU: [0037]); and 
in the order of photographing time, performing a perspective transformation on the latter picture of the two pictures according to the homography matrix, to obtain two pictures in which the photographing angles and the positions of the commodities in the corresponding commodity areas are consistent (HSU: [0037]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubard to include using a homography matrix to obtain 

As per Claim 3, Chaubard discloses a method, wherein the step of successively adjusting every two adjacent cabinet pictures of a number of pictures, so that photographing angles and positions of commodities in corresponding commodity areas of the two pictures are consistent comprises: 
in the order of photographing time, detecting commodities in the former picture of the two adjacent cabinet pictures to provide a first marker box for the commodities in the former picture (Chaubard: [0025]); 
using a template matching method, marking the latter picture with a second marker box corresponding to the first marker box (Chaubard: [0025]); 
using center points of the two corresponding marker boxes as corresponding feature points (Chaubard: [0023]).

Chaubard fails to disclose a method, wherein the step of successively adjusting every two adjacent cabinet pictures of a number of pictures, so that photographing angles and positions of commodities in corresponding commodity areas of the two pictures are consistent comprises:
calculating a homography matrix by using the corresponding feature points; and 


HSU teaches a method, wherein the step of successively adjusting every two adjacent cabinet pictures of a number of pictures, so that photographing angles and positions of commodities in corresponding commodity areas of the two pictures are consistent comprises:
calculating a homography matrix by using the corresponding feature points (HSU: [0037]); and 
performing a perspective transformation on the latter picture of the two adjacent pictures by using the homography matrix to obtain two pictures in which the photographing angles and the positions of the commodities in the corresponding commodity areas are consistent (HSU: [0037]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubard to include using a homography matrix to obtain two pictures as taught by HSU, to compare corresponding commodity areas of cabinet pictures as taught by Chaubard with the motivation to calculate a homography transform matrix to describe a transform relationship between one image and a next image, so that the transform relationship of two adjacent corrected images is consistent, so as to achieve an image stabilization effect (Wang: [0011]).

As per Claim 6, Chaubard discloses a method, wherein the step of acquiring commodity information on the former picture of every two adjacent cabinet pictures comprises: 
detecting all commodities on the former picture of every two adjacent cabinet pictures (Chaubard: [0016]); 
performing cutout processing on an area occupied by each commodity on the former picture, so that the area occupied by each commodity forms an independent cutout image (Chaubard: [0016]); and 
recognizing the cutout image to obtain commodity information in each cutout image in one- to-one correspondence with each commodity on the former picture (Chaubard: [0023]-[0025]).  

As per Claim 7, Chaubard discloses a method, wherein the method further comprises: 
inputting the former picture of every two adjacent cabinet pictures into a pre-trained repeated area detection model to detect a repeated area in the former picture (Chaubard: [0023] and [0036]); and 
deducting commodity information and quantity that are double-counted in the repeated area to obtain the number of commodity areas with different image contents and corresponding commodity information after deduplication (Chaubard: [0023] and [0036]).


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2020/0005225 “Chaubard”, in view of US Pat Pub 2013/0121597 “HSU”, and further in view of US Pat Pub 2020/0302265 “Wang”.

As per Claim 4, Chaubard and HSU fail to disclose a method, wherein the step of comparing the corresponding commodity areas in every two adjacent cabinet pictures after the adjustment to determine whether different image contents are present at positions in the corresponding commodity areas comprises: 
performing channel dimension stacking on every two adjacent cabinet pictures after the adjustment to obtain an image matrix in which the corresponding commodity areas coincide; and 
inputting the image matrix into a recognition model capable of recognizing image contents of the corresponding commodity areas in the image matrix, to detect commodity areas with different contents.  

Wang teaches a method, wherein the step of comparing the corresponding commodity areas in every two adjacent cabinet pictures after the adjustment to determine whether different image contents are present at positions in the corresponding commodity areas comprises: 
performing channel dimension stacking on every two adjacent cabinet pictures after the adjustment to obtain an image matrix in which the corresponding commodity areas coincide (Wang: [0126] a filter that extracts specific information from 
inputting the image matrix into a recognition model capable of recognizing image contents of the corresponding commodity areas in the image matrix, to detect commodity areas with different contents (Wang: [0126], filtering an image matrix to create feature graphs (recognized contents) of the image).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubard and HSU to include channel dimension stacking to obtain a simulated image matrix as taught by Wang, when comparing corresponding commodity areas of cabinet pictures as taught by Chaubard and HSU with the motivation of forming a depth dimension of a convolutional image to create feature graphs (Wang: [0126]).

As per Claim 5, Chaubard discloses a method, wherein a method for training the recognition model comprises the following steps: 
successively acquiring, in chronological order, a plurality of simulated pictures that simulate changes in the sales of the commodities in the cabinet (Chaubard: [0023]); 
successively adjusting every two adjacent pictures of the plurality of simulated pictures, so that photographing angles and positions of commodities in corresponding commodity areas of the two pictures are consistent (Chaubard: [0023]); 

training a model by using the simulated image matrix to obtain a recognition model capable of recognizing image contents of the corresponding commodity areas (Chaubard: [0023]).

Chaubard and HSU fail to disclose a method, wherein a method for training the recognition model comprises the following steps: 
performing channel dimension stacking on every two adjacent simulated pictures after the marking to obtain a simulated image matrix in which the corresponding commodity areas coincide.

Wang teaches a method, wherein a method for training the recognition model comprises the following steps: 
performing channel dimension stacking on every two adjacent simulated pictures after the marking to obtain a simulated image matrix in which the corresponding commodity areas coincide (Wang: [0126]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chaubard and HSU to include channel dimension stacking to obtain a simulated image matrix as taught by Wang, when comparing corresponding commodity areas of cabinet pictures as taught by Chaubard and HSU with 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687